DETAILED ACTION
This office action is in response to the applicant’s amendments filed on 04/29/2022.
Currently claims 1-20 are pending in the application.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney of record John R. Witcher on 07/28/2022.
Withdrawn claim 9 is hereby cancelled. 
Independent claim 1 is allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 11/26/2021, is hereby withdrawn and claims 8 and 10-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 8 and 10-13 require all the limitations of an allowable claim.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The application has been amended as follows: (amendment came from attorney John R. Witcher through email on 07/28/2022)
14.          (Currently Amended) A package module, comprising: 
a display device;
a film substrate comprising a chip region and a peripheral region adjacent each other;
a first plurality of output pads on the chip region of the film substrate that are spaced apart at first intervals in a first direction,  
a second plurality of output pads on the peripheral region of the film substrate that are spaced apart at second intervals different from the first intervals in the first direction; and
a semiconductor chip on the chip region that is electrically connected to the first plurality of output pads and the second plurality of output pads,
wherein the film substrate comprises a first material and the display device comprises a substrate comprising a second material,
wherein a first thermal expansion coefficient of the first material is greater than a second thermal expansion coefficient of the second material; and
wherein both the first plurality of output pads spaced apart at first intervals on the chip region of the film substrate and the second plurality of output pads spaced apart at second intervals different from the first intervals on the peripheral region of the film substrate are in a second direction perpendicular to the first direction.

Allowable Subject Matter
In light of applicant’s amendments filed on 04/29/2022 and associated persuasive arguments,
Claims 1-8 and 10-20 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2008/0055291 A1 to Hwang teaches, a film package (100; chip film package; Figures 1-2; [0036]), comprising: 
a film substrate (110; base film) comprising a chip region (as annotated on Fig. 2) and a peripheral region (as annotated on Fig. 2 on both sides of chip region) facing each other in a first direction (along the long edge of the chip film package 100) (Fig. 2; [0056] – [0058]); 
a plurality of output pads (126; output leads) that are spaced apart from each other in the first direction (along the long edge of the chip film package 100) on the chip region and on the peripheral region (Fig. 2; [0058]); and 
	Note: Although Hwang shows output leads 126 as a line on Fig. 2, it could easily be wider to show it as a rectangular pad. This can be considered as an intended use of the pad.

    PNG
    media_image1.png
    367
    464
    media_image1.png
    Greyscale

a semiconductor chip (140; semiconductor chip) on the chip region and electrically connected to the output pads (126), wherein the output pads (126) on the chip region are at regular first intervals (interval between two successive pads or leads) along the first direction (along the long edge of the chip film package 100) (Fig. 2; [0058]), and 
Furthermore, US Patent Pub # US 2015/0311148 A1 to Jung teaches, wherein the output pads (212o1/222e; first output pads/dummy pads; Fig. 17; [0034], [0111]) comprise: a plurality of first output pads (212o1) that are at a first pitch (P1) along the first direction (x-direction) on the chip region (as annotated on Fig. 17) (Fig. 17; [0034], [0111]); and 
a plurality of second output pads (222e) on the peripheral region (as annotated on Fig. 17) that are at a second pitch (P2) different from the first pitch (P1) (Fig. 17; [0034], [0111]);  

    PNG
    media_image2.png
    471
    682
    media_image2.png
    Greyscale

However, neither Hwang nor any cited prior art, appear to explicitly disclose, in context, a plurality of first output pads that are spaced apart from the semiconductor chip in a second direction perpendicular to the first direction and are at a first pitch along the first direction on the chip region of the film substrate; and a plurality of second output pads on the peripheral region of the film substrate, wherein the second output pads are at a second pitch that is greater than the first pitch of the first output pads.
Specifically, the aforementioned ‘a plurality of first output pads that are spaced apart from the semiconductor chip in a second direction perpendicular to the first direction and are at a first pitch along the first direction on the chip region of the film substrate; and a plurality of second output pads on the peripheral region of the film substrate, wherein the second output pads are at a second pitch that is greater than the first pitch of the first output pads,’ is material to the inventive concept of the application at hand to provide a film package in which a pad misalignment is prevented or reduced and reliability is improved, thus improving overall device performance.
Amended independent claim 14 is allowable because the closest prior art US Patent Pub # US 2008/0055291 A1 to Hwang teaches, a package module (200; display panel assembly; Fig. 1; [0036]), comprising: 
a display device (210; display panel; Fig. 1; [0036]); 

    PNG
    media_image3.png
    543
    803
    media_image3.png
    Greyscale

a film substrate (110; base film) comprising a chip region (as annotated on Fig. 2) and a peripheral region (as annotated on Fig. 2) adjacent each other (along the long edge of the chip film package 100) (Fig. 2; [0056] – [0058]); 

    PNG
    media_image1.png
    367
    464
    media_image1.png
    Greyscale

a first plurality of output pads (126; output leads) on the chip region (as annotated on Fig. 2) and a second plurality of output pads (126; output leads) on the peripheral region (as annotated on Fig. 2) (Fig. 2; [0058]);
a semiconductor chip (140) on the chip region (as annotated on Fig. 2) that is electrically connected to the first plurality of output pads (126; output leads in chip region) and the second plurality of output pads (126; output leads in periphery region) (Fig. 2; [0058]), 
wherein the film substrate (110) comprises a first material (insulating material such as a polyimide resin or a polyester resin; [0057]) and the display device (210) comprises a substrate (212; lower substrate) comprising a second material (copper (Cu) foil that is plated with tin, gold, nickel, or solder used as a plurality of gate lines 232, a plurality of data lines 234, a plurality of thin film transistors (TFTs), and a plurality of pixel electrodes; [0037], [0059]; thus it is obvious that it is different than the material of 110) (Fig. 1; [0037], [0057] – [0059]), and 
wherein a first thermal expansion coefficient (123.5 per deg K) of the first material (considering polyester) is greater than a second thermal expansion coefficient (16.6 per deg K) of the second material (considering copper) (Hwang Reference para. [0057] – [0059] and from the material properties of the materials used; see Note 2 below).
Note 1: Hwang teaches the base film 110 may be made of an insulating material such as a polyimide resin, a polyester resin and the wire patterns and the leads may be made of metallic materials, e.g., a copper (Cu) foil. In one exemplary embodiment, such a wiring layer may be a copper (Cu) foil that is plated with tin, gold, nickel, or solder ([0057] – [0059]).
Note 2: https://www.msesupplies.com/pages/list-of-thermal-expansion-coefficients-cte-for-natural-and-engineered-materials
Furthermore, US Patent Pub # US 2015/0311148 A1 to Jung teaches, a first plurality of output pads (212o1) on the chip region (as annotated on Fig. 17) that are spaced apart at first intervals (P1) in a first direction (x-direction) (Fig. 17; [0034], [0111]); 
a second plurality of output pads (222e) on the peripheral region (as annotated on Fig. 17) that are spaced apart at second intervals (P2) different from the first intervals (P1) in the first direction (x-direction) (Fig. 17; [0034], [0111]);  

    PNG
    media_image2.png
    471
    682
    media_image2.png
    Greyscale

However, neither Hwang nor any cited prior art, appear to explicitly disclose, in context, wherein both the first plurality of output pads spaced apart at first intervals on the chip region of the film substrate and the second plurality of output pads spaced apart at second intervals different from the first intervals on the peripheral region of the film substrate are offset from the semiconductor chip in a second direction perpendicular to the first direction.
Specifically, the aforementioned ‘wherein both the first plurality of output pads spaced apart at first intervals on the chip region of the film substrate and the second plurality of output pads spaced apart at second intervals different from the first intervals on the peripheral region of the film substrate are offset from the semiconductor chip in a second direction perpendicular to the first direction,’ is material to the inventive concept of the application at hand to provide a film package in which a pad misalignment is prevented or reduced and reliability is improved, thus improving overall device performance.

Dependent claims 2-8, 10-13 and 15-20 depend, directly or indirectly, on allowable independent claims 1 and 14, respectively. Therefore, claims 2-8, 10-13 and 15-20 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


07/28/2022